Citation Nr: 1436986	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-32 226	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for low back strain.

2.  Entitlement to an initial rating in excess of 10 percent for bronchial asthma.

3.  Entitlement to an initial compensable rating for left ankle strain.

4.  Entitlement to an initial compensable rating for left shoulder strain.

5.  Entitlement to an initial compensable rating for right shoulder strain.

6.  Entitlement to service connection for residuals of a concussion.

7.  Entitlement to service connection for migraine headaches.

8.  Entitlement to service connection for chronic fatigue syndrome.

9.  Entitlement to service connection for disability of the eyes manifested by loss of visual acuity.

10.  Entitlement to service connection for bilateral hearing loss.

11.  Entitlement to service connection for chronic sinusitis.

12.  Entitlement to service connection for residuals of dental trauma, to include temporomandibular joint syndrome and a condition claimed as "worn gum roots."

13.  Entitlement to service connection for obstructive sleep apnea.

14.  Entitlement to service connection for disability of the cervical spine, to include arthritis.

15.  Entitlement to service connection for a positive tuberculosis (TB) tine test.

16.  Entitlement to service connection for a cystic lesion of the liver.

17.  Entitlement to service connection for disability of the left wrist, to include arthritis.

18.  Entitlement to service connection for disability of the right wrist, to include arthritis.

19.  Entitlement to service connection for disability of the fingers of the left hand, to include arthritis.

20.  Entitlement to service connection for disability of the fingers of the right hand, to include arthritis.

21.  Entitlement to service connection for disability of the left hip, to include arthritis.

22.  Entitlement to service connection for disability of the right hip, to include arthritis.

23.  Entitlement to service connection for internal and external hemorrhoids.

24.  Entitlement to service connection for bilateral shin splints.

25.  Entitlement to service connection for disability of the right ankle, to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to June 2006.  According to the available records, his active duty included service in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. §§ 3.2(i), 3.317(e).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  By that decision, the RO, in pertinent part, confirmed and continued the conclusions contained in an April 2007 rating decision issued by the RO in San Diego, California, with respect to the issues listed above, on the title page, following the receipt of additional service treatment records and the Veteran's request for reconsideration.  See 38 C.F.R. § 3.156(c).

In its July 2007 decision, the RO, among other things, also denied service connection for arthritis.  Although the Veteran appealed that issue separately, he and his representative have since clarified that the appeal with respect to arthritis pertains only to the specific joints for which the Veteran is presently seeking service connection; namely, the joints of the cervical spine, wrists, fingers, hips, and right ankle.  As such, the Board has recharacterized those claims to incorporate consideration of arthritis, as set forth above, rather than listing arthritis as an independent issue on appeal.

In June 2009, the Veteran informed VA that he was relocating to California.  As a result, his case was transferred to the jurisdiction of the RO in Los Angeles.

In March 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been prepared and associated with the claims file.  During the hearing, the undersigned granted the Veteran's request to hold the record open for a period of 90 days for the submission of additional evidence.  However, no further evidence has been received.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal with the exception of the transcript of the Veteran's March 2014 Board hearing.

The Board's present decision is limited to the matter of the Veteran's entitlement to service connection for obstructive sleep apnea.  For the reasons set forth below, the remaining issues on appeal are being REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran has obstructive sleep apnea that began in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish service connection for obstructive sleep apnea.  He maintains, in essence, that the condition had its onset in service.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the claims file contains a March 2007 report from the New Mexico Center for Sleep Medicine reflecting that, following a sleep study that month, the Veteran was given an assessment of severe obstructive sleep apnea.  As such, the presence of a current disability is conceded.

With respect to the elements of in-service incurrence and nexus, the Board notes that the Veteran's service treatment records reflect that he specifically raised questions with respect to possible sleep apnea with a health care provider in May 2006, prior to his separation from service.  He reported a positive history of weight gain, snoring, and witnessed apneas, and stated that he was tired and suffered from daytime sleepiness and constant fatigue, among other things.

In the Board's view, the Veteran's in-service report of symptoms, followed by a confirmed diagnosis of obstructive sleep apnea on initial sleep study in March 2007-within a year of service-it sufficient to reasonably establish the elements of in-service incurrence and nexus.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for obstructive sleep apnea is granted.


REMAND

Although raised by the record, the Veteran has not been notified of the information and evidence necessary to substantiate a claim for secondary service connection.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013).  This needs to be accomplished.

The Veteran's service treatment records are incomplete.  The AOJ made unsuccessful attempts to obtain the missing records in 2006.  However, that was more than seven years ago.  Because it is conceivable that the records may have since found their way into the possession of the proper custodian(s), another attempt should be made to procure them.  In addition, because they could contain information relevant to his claims, efforts should be made to obtain the Veteran's complete service personnel records as well.

The Veteran's shoulders, lungs, low back, and left ankle were last examined for VA compensation purposes in October 2006 (with the most recent record of pulmonary function testing dated in January 2007).  Inasmuch as it has been more than seven years since those examinations were conducted, new examinations are necessary.  See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

The Veteran's claims for service connection for chronic fatigue syndrome, shin splints, bilateral hearing loss, and residuals of a concussion have been denied, at least in part, on grounds that he does not have a current disability.  However, as noted above, it has been more than seven years since the Veteran was examined for VA compensation purposes.  During the Board hearing in March 2014, the Veteran testified that, in the years since, he has experienced recurrent and ongoing problems with fatigue and shin pain, that he has been issued hearing aids, and he has been found to suffer from residuals of traumatic brain injury.  Under the circumstances, the Board finds it necessary to have the Veteran re-examined in order to determine whether he presently has the disabilities claimed and, if so, whether they are etiologically related to service.  See, e.g., McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a "current disability" is satisfied when a claimant is shown to have a disability either "at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . .").

With respect to the Veteran's claims for service connection for migraine headaches, loss of visual acuity, sinusitis, residuals of dental trauma, disability of the cervical spine, and hemorrhoids, the available evidence appears to reflect the presence of current disability.  However, the record does not contain any medical opinion evidence, based on the Veteran's available medical history, with respect to whether any of these disabilities are etiologically related to service.  Accordingly, and because the Veteran has alleged continuity of symptomatology from service to the time of initial diagnosis, further development is required.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in part, that an examination may be required under the provisions of 38 C.F.R. § 3.159(c)(4) if the record on appeal contains medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation).






For the reasons stated, this case is REMANDED for the following actions:

1.  Send the Veteran and his representative a notice letter containing information as to the evidence and information necessary to substantiate a claim for secondary service connection.  The Veteran should be afforded a reasonable opportunity to respond to the notice, and any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  Request from all appropriate source(s) copies of the Veteran's complete service personnel records and missing service treatment records, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the missing service treatment records should include, at a minimum, a request for the records from the Records Management Center (RMC) and, if that request is unsuccessful, a request for the records from appropriate personnel at Kirtland Air Force Base, in Albuquerque, New Mexico (the base from which the Veteran was separated) and Luke Air Force Base, in Glendale, Arizona (the base to which the Veteran believes the missing service treatment records may have been erroneously transferred).  Efforts to procure the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.  If any of the records sought are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified of their right to submit alternative evidence.

[updated VA tx]

--After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination for traumatic brain injury.  After examining the Veteran, reviewing the claims file, and conducting any studies and/or tests deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran presently suffers, or has suffered at any time since June 1, 2006, from residuals of in-service head injury/concussion.  In so doing, the examiner consider and discuss, among other things, the Veteran's report of being struck on the back of the head by a falling vehicle hood during service in the 1990s; and his report of a crane running into his head during service, with an associated period of unconsciousness.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

A complete rationale for all opinions expressed must be provided.

--Arrange to have the Veteran scheduled for a neurological examination.  After examining the Veteran, and conducting any studies and/or tests deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the chronic or recurrent headaches of which the Veteran has complained had their onset in, or are otherwise attributable to, service.

In so doing, the examiner should consider and discuss, among other things, the Veteran's report of being struck on the back of the head by a falling vehicle hood during service in the 1990s; his report of a crane running into his head during service, with an associated period of unconsciousness; and his report of frequent or severe headaches during service in May 2006.  The examiner should also consider and discuss the likelihood that the Veteran's chronic or recurrent headaches can be attributed to his confirmed in-service work with chemicals, including lacquer, lacquer thinner, enamel, primer coatings, molybdenum disulfide, locquic primer N, toluene, coating compound, isopropyl alcohol, rubber and MA-212 adhesive, sealing compound, lubricant, and acetone.

If it is the examiner's conclusion that the Veteran does not have a chronic or recurrent headache disability that had its onset in, or is otherwise attributable to, service, the examiner should offer a further opinion with respect to whether it is at least as likely as not that the chronic or recurrent headaches of which the Veteran has complained have been caused or aggravated (i.e., permanently worsened beyond natural progression) by his (now) service-connected obstructive sleep apnea.

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

A complete rationale for all opinions expressed must be provided.

--Arrange to have the Veteran scheduled for an examination for chronic fatigue syndrome.  After examining the Veteran, reviewing the claims file, and conducting any studies and/or tests deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) meets the diagnostic criteria for chronic fatigue syndrome.  See 38 C.F.R. § 4.88a.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

A complete rationale for all opinions expressed must be provided.

--Arrange to have the Veteran scheduled for an examination by an audiologist or ear, nose, and throat physician.  After reviewing the claims file, examining the Veteran, and conducting audiometric and speech discrimination (Maryland CNC) testing of both ears, the examiner should offer an opinion as to whether the Veteran has a current hearing "disability" of either ear, as that term is defined by regulation.  See 38 C.F.R. § 3.385.  If a hearing disability is present in either ear, the examiner should offer a further opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that such disability can be attributed to service, to include any in-service exposure to noise.  In so doing, the examiner should specifically discuss the medical significance, if any, of the inconsistent audiometric results obtained in the past, both during and after service.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

A complete rationale for all opinions expressed must be provided.

--Arrange to have the Veteran scheduled for an examination of his eyes.  After examining the Veteran, and conducting any studies and/or tests deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran has a current disability of either eye, manifested by loss of visual acuity, that 
had its onset in, or are otherwise attributable to, service, to include as a result of in-service trauma.

In so doing, the examiner should consider and discuss, among other things, the Veteran's report that, during service, he got metal shavings in his eyes around 1994 or 1995, while serving in Korea; that he had to have his eyes flushed, and shards removed, as a result; that his visual acuity (nearsightedness) thereafter rapidly worsened, and he developed an astigmatism; and that he was later told by a care provider that it appeared that he had a partially detached retina that had healed over.  The examiner should also consider and discuss the medical significance, if any, the report of a February 2002 in-service eye examination, wherein the Veteran reported feeling "like something was under the eye," and notations therein pertaining to debris buildup and protein bumps; and a November 2003 VA treatment record reflecting than no metallic foreign bodies were then identified within the orbits on X-ray.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

A complete rationale for all opinions expressed must be provided.

--Arrange to have the Veteran scheduled for an examination of his sinuses.  After examining the Veteran, and conducting any studies and/or tests deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the chronic or recurrent sinusitis of which the Veteran has complained had its onset in, or is otherwise attributable to, service.

In so doing, the examiner should consider and discuss, among other things, the Veteran's complaint of recurrent sinus infections during service in June 2005, April 2006, and May 2006; and his assertion that his sinuses were damaged in service when his wisdom teeth were removed.

If it is the examiner's conclusion that the Veteran does not have chronic or recurrent sinusitis that had its onset in, or is otherwise attributable to, service, the examiner should offer a further opinion with respect to whether it is at least as likely as not that the chronic or recurrent sinusitis of which the Veteran has complained have been caused or aggravated (i.e., permanently worsened beyond natural progression) by his (now) service-connected deviated nasal septum and/or seasonal allergic rhinitis.

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

A complete rationale for all opinions expressed must be provided.

--Arrange to have the Veteran scheduled for a dental examination.  After examining the Veteran, and conducting any studies and/or tests deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that


residuals of dental trauma, to include temporomandibular joint syndrome and a condition claimed as "worn gum roots."

the veteran suffered loss of substance (i.e., loss of bone) of the maxilla in the vicinity of the two upper front teeth (#8 and #9) as a result of trauma during service?

--After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination of his spine.  The examiner should examine review the claims file and address each of the following:

(a)  Cervical spine:  


(b) Lumbosacral spine:  After examining the Veteran, and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with the Veteran's service-connected low back disability (low back strain).

In so doing, the examiner should conduct range of motion studies on the low back, including a description of the degree at which pain begins, if any.  The examiner should also document whether the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should document all objective evidence of such impairments, including spasm and muscle atrophy.  If feasible, the examiner should portray these factors in terms of degrees of additional loss in range of motion.

The examiner should also offer an opinion as to whether the Veteran has intervertebral disc syndrome (IVDS).  In so doing, the examiner should discuss the medical significance, if any, of the Veteran's March 2014 testimony to the effect that he has shooting pains down his legs.

If IVDS is determined to be present, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that such syndrome is related to the Veteran's service-connected low back strain.  If it is determined that such a relationship is 50 percent or more likely, the examiner should document, to the extent possible, any neurological impairments attributable to IVDS, and should also describe the frequency and duration of exacerbations of symptoms, to include any incapacitating episodes (i.e., acute signs and symptoms of IVDS that have bed rest by a physician and treatment by a physician).

A complete rationale for all opinions expressed must be provided.


--Arrange to have the Veteran scheduled for an examination of his shoulders, wrists, fingers, hips, shins, and ankles.  The examiner should review the claims file and address each of the following:

a.  Shoulders:  After examining the Veteran, and conducting any studies and/or tests deemed necessary, the examiner should fully describe any and all functional deficits associated with the service-connected disability of the Veteran's shoulders (strain).

As part of that description, the examiner should indicate, with respect to each shoulder, whether there is any current impairment of the humerus, such as loss of the head (flail shoulder), nonunion (false flail joint), or fibrous union; whether there is malunion of the humerus and, if so, whether the resulting deformity, if any, is mild, moderate, or marked in degree; whether there is evidence of recurrent dislocation of the humerus and, if so, whether episodes of dislocation are frequent or infrequent, and whether guarding occurs only with movement at the shoulder level, or with all arm movements; and whether there is any impairment of the clavicle or scapula, such as dislocation, nonunion, or malunion and, if there is nonunion, whether the nonunion is manifested by loose movement.

The examiner should also conduct range of motion studies on the each shoulder, including a description of the degree at which pain begins, if any.  In addition, the examiner should document whether the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should document all objective evidence of such impairments, including spasm and muscle atrophy.  If feasible, the examiner should portray these factors in terms of degrees of additional loss in range of motion.

b.  Left Ankle:  After examining the Veteran, and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with the Veteran's service-connected left ankle disability (strain).

The examiner should conduct range of motion studies on the left ankle, including a description of the degree at which pain begins, if any.  The examiner should also document whether the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should document all objective evidence of such impairments, including spasm and muscle atrophy.  If feasible, the examiner should portray these factors in terms of degrees of additional loss in range of motion.

c.  Shin Splints:  After examining the Veteran, and conducting any studies and/or tests deemed necessary, the examiner should offer an opinion as to whether the Veteran presently suffers, or has suffered at any time since June 1, 2006, from recurrent shin splints of either leg and, if so, whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) the condition had its onset in, or is otherwise attributable to, service.  In so doing, the examiner should discuss the medical significance, if any, of the Veteran's March 2014 testimony to the effect that he trouble with shin splints began in service, when he was running every day in full boots, and that he thereafter continued to suffer from shin splints intermittently, with increased activity.

d.  Wrists, Fingers, Hips, and Right Ankle:






--Arrange to have the Veteran scheduled for an examination of his lungs.  The examiner should review the claims file and address each of the following:

(a)  Bronchial asthma:  The examiner should arrange for pulmonary function testing and obtain or prepare a report containing both the pre- and post-bronchodilator results, to include percentages of predicted values for Forced Expiratory Volume in one second (FEV-1) and FEV-1/Forced Vital Capacity (FVC).  The examiner should also indicate in a report whether the Veteran's condition currently requires, or has required at any time since June 1, 2006: inhalational or oral bronchodilator therapy and, if so, on a daily basis or only intermittently; inhalational anti-inflammatory medication; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids; daily use of systemic high dose corticosteroids or immuno-suppressive medications; and/or at least monthly visits to a physician for care of exacerbations.  The examiner should further indicate whether the Veteran's asthma is or has been manifested by more than one attack per week with episodes of respiratory failure.

(b)  Positive TB tine test:  The examiner should indicate whether the Veteran currently has, or has had at any time since June 1, 2006, any active or inactive pulmonary or nonpulmonary tuberculosis, or residuals thereof.  In so doing, the examiner should discuss the medical significance, if any, of the initial positive TB tine test the Veteran had in service in July 2000; chest X-rays in July 2000 that were interpreted to reveal no radiographic evidence of tuberculosis; chest X-rays in April 2005 that were interpreted as normal; and the report of an October 2006 VA general medical examination wherein it was noted that the Veteran was asymptomatic, but the examiner nevertheless diagnosed "tuberculosis with positive TB test."

A complete rationale for all opinions expressed must be provided.



Undx'd:

If any symptoms associated with the ankles at any time since November 2006 are determined not to be attributable to a known clinical diagnosis, the examiner should refer the Veteran for an examination by a specialist, providing details about the onset, frequency, duration, and severity of the asserted symptoms and what precipitates and what relieves them.  The examiner should provide the specialist with all examination reports and test results and request that the specialist determine which of the Veteran's ankle symptoms, if any, can be attributed to a known clinical diagnosis. 

If an examiner is unable to provide a requested opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination; for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion?  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If, on the other hand, the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, that should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

A complete rationale for all opinions expressed must be provided.

After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims remaining on appeal should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


